                                                                                                                                        Page 1 of 8
A058310 - Case:  1:21-cv-02674
          Allstate Gateway                   Document #: 1-6 Filed: 05/18/21 Page 1 of 8 PageID #:447

  Allstate Agency Voice FAQs


  General questions


    What is Allstate Agency Voice?


    Allstate Agency Voice (AAV) is advanced, comprehensive telephone technology housed on Allstate's secure, cloud-based platform.
    Allstate developed and will continually refine this system based on evolving regulatory requirements, marketplace research, agent
    learnings and feedback.



    Why did Allstate develop Allstate Agency Voice?

    In the face of evolving regulatory compliance requirements and escalating cybersecurity threats,
    Allstate recognized the need to have agents on a uniform phone system to further protect
    customer information and provide functionality to support compliance controls. This platform will
    create a consistent approach for Telephone Consumer Protection Act (TCPA) compliance for all
    agents. In addition, as consumers ask for more value, protection and choice, AAV provides
    advanced data and analytics to support a consistently superior customer experience. This will help
    you and your team focus on the value-added activities that customers most appreciate and that
    drive growth.

     How does Allstate Agency Voice support TCPA compliance?


    AAV is integrated with the Leads Manager application. Any outbound calls you make through
    Leads Manager are TCPA compliant (i.e., they do not appear on any Do Not Call lists). In addition,
     by mid-2021, all outbound calls made through your AAV platform (not just through Leads
     Manager) will support TCPA compliance by preventing calls to numbers on a Do Not Call list.
     Functionality may be enabled to circumvent this call blocking if explicit permission has been
     received from the party being called.

     What does Allstate Agency Voice include?


     Here are some key features and components; you can see a more complete list in the Features
     and Capabilities section of these FAQs.

    • Customer and agent data protected with Allstate's secure cloud-based platform
    • Computer softphones (with a physical phone option for an additional cost)
    • Speech analytics and transcription capabilities (a feature called "Total Recall")
    • Voice analytics, including an agency-performance dashboard (a feature called the "Sales
      Performance Diagnostic tool")
    • Consolidation with Allstate systems, providing a consistent customer experience and system
     stability

     Are all agents going to be moved to the Allstate Agency Voice platform?


     Yes. Once the rollout is completed in 2022, all agents will be on AAV, the Allstate enterprise phone
     system.


     How much does Allstate Agency Voice cost?


     AAV will be provided to agents at a competitive marketplace cost. At a monthly rate of $23 per
     line, the cost is comparable to or lower than that of current third-party VOIP providers. Expenses
     associated with canceling your current phone provider will be discussed prior to onboarding.
                                                                                                                           Pls. Exhibit 6
     How would my business benefit from this new approach?
                                                                                                        Page 2 of 8
A058310 -Case:  1:21-cv-02674
         Allstate Gateway           Document #: 1-6 Filed: 05/18/21 Page 2 of 8 PageID #:448
    AAV can benefit your business in the following ways:

   • It will give you peace of mind knowing customer data is better protected and you can ensure TCPA
     compliance.
   • You'll be using cutting-edge voice technology with all the voice quality and system stability you
     expect in addition to a host of features you can't get elsewhere, all for a lower cost than you are
     likely to pay on your own.
   • With its voice analytics, it will help you enhance staff coaching, performance and sales processes,
   • You'll be able to monitor your LSPs' sales performance trends through a call data dashboard.
   • You'll have the flexibility and convenience of softphone capability, which is standard, enabling you to
     have phone service through your laptop and mobile device. (Physical phones are optional for an
     additional cost.)

    AAV is fully unified with Allstate's billing and self-service interactive voice response (IVR) systems,
    multilingual (English and Spanish) IVR and automated routing of after-hours calls to Allstate's
    Customer Contact Centers, all of which promote a more seamless customer experience.

    When is the rollout taking place?                                                                      x



    Agents will begin to transition to AAV in groups in the first quarter of 2021 . The rollout will continue
    through 2022.


    How will the transition to Allstate Agency Voice take place?


    The transition of Allstate agents to the AAV system will take place in a phased rollout over two
    years. The rollout will begin in the first quarter of 2021. You will be notified when your agency has
    been scheduled to begin the transition journey. More details on the AAV rollout will be shared
    before year-end 2020.


    Why is Allstate moving all agents to the Allstate Agency Voice platform? What if I

     like my current phone system and carrier?


    Agents and Allstate daily face challenges associated with meeting evolving regulatory and
    compliance requirements such as TCPA and protecting against escalating cybersecurity risks.
    Allstate and agents must use technology that keeps customer data secure and enhances
    compliance with customer and prospect contact rules and regulations and other regulatory
    obligations. With the powerful Allstate Agency Voice system, all voice technology will be on the
    same secure cloud-based telephone platform. The use of this one approved technology platform
    will give you peace of mind knowing customer data is better protected and includes features that
    will make it easier for you to maintain legal compliance. AAV also provides a multitude of other
     benefits to help you grow your business and better serve customers, in support of Allstate's
    Transformative Growth Plan.

     What if my existing VOIP contract is up for renewal soon?


     If your VOIP contract is renewing before June 30, 2021 , please advise your SML. Contract that are
     active on or before Nov. 1 , 2020 will be given consideration for high cancellation fee expenses. To
     best prepare for this transition and to avoid unnecessary expenses, it is recommended that you
     identify your VOIP renewal date and coordinate onboarding onto AAV near the time the current
     contract expires.


     What technology changes can I expect when I transition to Allstate Agency Voice?


                                                                                              Pls. Exhibit
     Your agency phone system will be transitioned to Allstate's state-of-the-art enterprise voice              6
     system, which enables Allstate to develop the necessary connections from your business to
     A   1 1 _ J. _ J. _ J _   _.    A \ /   ,^4
A058310 -Case:                                                                            Page                 3 of 8
                1:21-cv-02674
         Allstate Gateway          Document #: 1-6 Filed: 05/18/21 Page 3 of 8 PageID #:449
    support the phone system. Some of these items include headsets, softphone technology on the
    agent's computer, desk phones (if desired), routers (standard or mesh network, depending on the
    office layout) and switches. In some cases, the installation of wall jacks may be needed to hard
    wire a desk phone or computer. A technical survey will be requested with pictures of the agent's
    office to determine what additional equipment may be required to provide the best possible
    performance for a wired or wireless environment (depending on need and your preference).

    What will change in my business operations because of Allstate Agency Voice?                          >


    Customers will be able to use the self-service options available to them when they call your office,
    which could reduce incoming calls and increase capacity.

     What can customers expect when they call my office?                                                  „


    Customers or prospects calling your office will hear a locally branded interactive voice response
    message and will be asked to select among a small set of options to route their request, which will
    include self-service selections or the option to speak with someone directly in your office.

     Do I need to sign a new contract before transitioning to Allstate Agency Voice?                      x


     No. You will not need to sign a new contract. There will be some paperwork to fill out to initiate the
     transition process.


     If I have multiple locations, will all locations be required to move to Allstate Agency

     Voice?


     All locations will be transitioned to AAV. You will receive education and support to help you
     maintain smooth operations and consistent customer service.

     What happens if I open a new agency location after I have transitioned to Allstate

     Agency Voice?


     If you enrolled in AAV and open a new agency location or buy an existing book, the new location
     will be included in the AAV system.

     Can I opt out of Allstate Agency Voice?


     No. Allstate is requiring all agents to transition to AAV for their voice technology to ensure the
     uniform, state-of-the-art data security and support compliance controls. It also provides advanced
     data and analytics capabilities to help drive your business growth.


     What are the next steps after I complete the paperwork to enroll?


     Allstate has a dedicated team, the Agency Voice Onboarding team, to assist you throughout the
     transition and beyond. After submitting the required paperwork, you will then receive a welcome
     letter with critical program information and detailed next steps to initiate the onboarding process. It
     can take up to three months from the time you sign up until your phone system has been
     converted to the AAV technology platform. This time frame gives you and your staff an opportunity
     to prepare for this new platform.


   Features and capabilities


     What are the features and capabilities of Allstate Agency Voice?
                                                                                                Pls. Exhibit 6

     Here is a rundown of the most noteworthy features and capabilities:
         Allstate
A058310 -Case:    Gateway                                                                               Page 4 of 8
                1:21-cv-02674       Document #: 1-6 Filed: 05/18/21 Page 4 of 8 PageID #:450
   • Compliance capabilities - AAV will be compliant with PCI (Payment Card Industry) standards from
     the start and will be compliant with TCPA (Telephone Consumer Protection Act) regulations later in
     2021. All voice data would be stored in secured storage location compliant with the emerging
     regulatory frameworks and consistent with Allstate data storage standards.
   • Lead Manager integration - The softphone (standard with AAV) provides a Click to Call feature,
     which enables users to know that they are only calling safe numbers (i.e., that are not on a Do Not
     Call List).
   • Lead lines - You will be provided with lead lines to allow prospects to bypass the IVR self-service
     options and call your agency directly. This capability will be effective for any warm lead transfer
     options or for advertising that targets new prospects.
   • Call recording, speech analytics and transcription capabilities (called "Total Recall") - AAV utilizes
     Total Recall to record and transcribe voice/speech into measurable data and insights. The system
     can decipher when sales and service events occurred during a recorded call, such as asking for
     additional business, suggestions to add another line to a policy and client requests for
     price/premium changes. This information will be available for agents should they wish to use it to
     improve their overall business results.
   • Sales performance diagnostics - Through the system's "Sales Performance Diagnostic tool," agents
     will be able to evaluate LSP sales and service effectiveness, identify coaching opportunities and
     implement new processes to improve sales results.
   • The system also identifies LSP education gaps and provides real-time data to agents and/or directly
     to staff. It utilizes the voice analytics to serve up targeted learning modules in real-time. This specific
     capability, targeted for launch in 2021, will help drive sales performance in key educational areas
     (e.g., Advisor Pro, cross-selling, closing).
   • Agency call dashboards - Key dashboards will be provided to agents for overall agency call data
     top to bottom within the agency, including all tiers of staff management. Data includes summary and
     detailed views of inbound/outbound call quantity, calls handle per queue/ring group and call
     durations.
   • Call routing - AAV includes a call-presence indicator, displaying which staff members are available
     to take a call (within one or multiple agency locations), removing the need to put a caller on hold
     before transferring.
   • Integration with billing and self-service options - The system is fully merged with Allstate's billing
     and self-service interactive voice response (IVR) systems, multilingual (English and Spanish) IVR
     and automated routing of after-hours calls to Allstate's contact center.
   • The system includes softphones, a hard phone option and the convenience of using the IX
     Workplace mobile app to employ softphone features on a mobile device.


    For the complete list of features, their descriptions, and the benefit to you, visit the AAV features
    and capabilities page.

    How does Allstate Agency Voice differ from my current carrier?


    Allstate compared the AAV platform features and capabilities to a variety of popular carriers in the
    marketplace. Of the carriers Allstate compared, none came close to matching what AAV offers,
    including price. The biggest differences are its incorporation with Allstate's secure, cloud-based
    enterprise voice system, the powerful voice analytics and the sales performance dashboards.


  AAV technology


    What technology changes can I expect in my agency due to Allstate Agency                                  x

    Voice?


    Your agency phone system will be transitioned to Allstate's state-of-the-art enterprise voice

                                                                                         Pls.
    system, which enables Allstate to develop the necessary connections the agency office.           Exhibit 6
    Participation in the AAV operating model requires certain hardware and software specifications to
                   hone svstem. Some of these items will include specific headsets, a softphone, desk
         Allstate
A058310 -Case:    Gateway                                                                Page                5 of 8
                1:21-cv-02674     Document #: 1-6 Filed: 05/18/21 Page 5 of 8 PageID #:451

    Why do I need to change my phone system?


    Agency phone systems must be changed for Allstate to develop the necessary connections from
    the agency office to the Allstate Agency Voice system to ensure a seamless customer experience.

    Will my office meet the technical requirements?                                                    x

  Transitioning to AAV requires certain hardware specifications to support the new phone system. Some
  of these items will include headsets, desk phones, routers, and could include installation of additional
  ports. A technology assessment of your agency will be scheduled with you and take place over the
  phone with a representative of Agency Voice Technology team. The technology representative will
  identify any additional needs or requirements from your current office setup.
    What is a softphone, and is a softphone an option with Allstate Agency Voice?                      x


    A softphone, or computer phone, is a phone system on your computer or laptop that you can use
    to accept or make a phone call. Softphone capability, a standard deliverable for AAV, enables you
    to record calls, access your voice mail and see the phone activity of your staff. The softphone,
    used with your own headset or one you purchase, eliminates the need to have a physical desk
    phone. In addition, AAV includes the IX Workplace mobile app, enabling you to employ softphone
    features on your mobile device. The softphone and IX Workplace mobile app give you the ultimate
    in flexibility in managing inbound and outbound calls.


    What equipment do I need and what are the hardware requirements?


    You need your designated work laptop or desktop, a headset and a desk phone (desk phone is
    optional). The software for the softphone capability would need to be installed, enabling you to
    make and receive calls from your computer. You can check the minimum computer and Internet
    requirements by visiting the Agency Technology minimum requirements page.


    Can I use my existing equipment (headset, etc.) if it is compliant with the Allstate

    Agency Voice phone platform?


    Yes, if you already own a compliant device, it can be used with the Allstate Agency Voice phone
    platform. If your equipment is not approved, you will need to purchase new equipment. Only the
    approved equipment has been fully tested to ensure compatibility and will be supported by the
    Allstate Agency Voice team. The approved equipment may be purchased in the CDW Store after
    you have confirmed you will be ordering the equipment with the Agency Voice Onboarding team.
    Here is a list of approved equipment for AAV:

   • Desk phone (optional): Avaya J 179
   • Headsets: Blackwire C3210/C3220; Blackwire C5210/C5220; Encore Pro HW515/HW525; Savi
     W740
   • Switch: MDA220-USB

    How will the new phone technology integrate with eAgent?


    As part of the new Allstate Agency Voice phone technology, we will need to install the new phone
    software onto your office computers. This software will integrate with eAgent and will automatically
    open eAgent when you receive an incoming call to your agency.


    Is Leads Manager integrated with Allstate Agency Voice?


    Yes. You will be able to make outbound calls using Leads Manager with the assurance that the
    highlighted numbers are compliant with TCPA.                                            Pls. Exhibit 6

               receive mv new enuinment and what should I do with mv old enuinment?
                                                                                           Page                  6 of 8
A058310 -Case:  1:21-cv-02674
         Allstate Gateway           Document #: 1-6 Filed: 05/18/21 Page 6 of 8 PageID #:452
      Allstate will partner with your agency to order the necessary phones and headsets required to
      support Allstate Agency Voice. You may pack up your old equipment for storage, properly dispose
      of your equipment or, if leasing, return it to your leasing company.

      Will my staff need new phone equipment, too?


      In short, yes. Our goal is to provide your agency with the same or similar capabilities that exist
      today. The technology vendor's assessment will determine how you and your staff stay connected
      to your agency system.


      How will my equipment be installed for the phone systems?                                              x


      For existing agencies, a member of the Agency Voice Onboarding team will contact you to
      schedule two appointments: the first for the technology assessment (to be conducted over the
      phone) and the second for your equipment installation and phone number porting (i.e., switching
      your agency phones to the Allstate-system). Both appointments will attempt to be scheduled
      during hours that will not interrupt office service or availability. Duration of the technology
      assessment should be no longer than 30 minutes; installation duration will depend on your specific
      office requirements, and phone number connecting will be coordinated with the Agency Voice
      Onboarding team.


      How do I use the new equipment?                                                                        x



      There will be several opportunities for you to learn how to use both the new equipment and
      software. In many cases it may be very similar to the systems and software you are already using.
      In addition to a user guide, job aids and how-to videos will be provided.

  I   Will I keep the same phone numbers I have today?


      Yes, you will be able to retain your existing phone numbers. Each number will be connected
      (ported) to the Allstate network, and callers contacting voice numbers will all receive the Allstate
      Agency Voice IVR treatment.


      When an agency transitions to the RightFax solution as part of Allstate Agency

      Voice, what happens with any existing fax lines that they currently own/use?


      Agents who transition to Allstate Agency Voice will be given a new toll-free RightFax number. An
      existing fax number cannot be connected to the Allstate Agency Voice environment. If an existing
      fax number must be maintained for business purposes, that fax service will need to remain with
      the current phone service provider at the agent's expense.


      Will I have access to call-recording software?


      Yes. Total Recall is an Allstate call-recording product that will provide recording of all inbound and
      outbound calls, call transcription and an analysis of sales effectiveness of each call.

      Will Allstate be reviewing calls to my agency?


      An Allstate data and analytics team will be using aggregated call-recording data collected from
      multiple agencies to gather valuable insights that could help Allstate assess current service
      delivery to customers and inform enhancements.


      What ring group options will I have for my business?
                                                                                                Pls. Exhibit 6
      For agencies employing up to 10 staff members, Allstate recommends opting for ring groups
         Allstate
A058310 -Case:    Gateway                                                                  Page                 7 of 8
                1:21-cv-02674       Document #: 1-6 Filed: 05/18/21 Page 7 of 8 PageID #:453
    choose the automatic call distribution (ACD) option (for an additional charge), which allows
    additional queue treatment like that of a call center.

    Are there additional reporting capabilities allowing me to gain insight into call

    metrics and see the capacity created in my agency?


    Agencies using ring groups receive a daily email report providing data on all calls to and from the
    agency. Work is underway to provide reporting from the self-service portal so that you can run
    reports whenever you need them. Agencies using automatic call distribution will have access to
    near real-time reporting through Call Management System.

    How will I notify my existing phone carrier that I am changing providers?


    The welcome packet agents will receive includes a Transfer of Service Agreement. The Agency
    Voice Onboarding team will provide guidance and support throughout the technology-transition
    process.


    What will happen to the data (call recordings, phone data, etc.) my current carrier

    has?


    Data from your current carrier will NOT be migrated to the new system. Your current carrier should
    provide access to any historical data.

    Will I be able to use lead lines with AAV?                                                              v


    Yes. You will be provided with "lead lines" to allow prospects to call in directly to your agency
    without going through the normal self-service options that will be in place on your main office line.
    This is effective for any "warm lead" transfer options or for advertising you use that is targeted at
    new prospects.


  AAV and Integrated Service


    Is AAV part of Integrated Service?


    No. AAV is separate program from Integrated Service. Over the last 18 months, Allstate has
    learned about agency behaviors, operations, expectations from agents regarding telephone
    systems, data-security challenges and compliance requirements. Based on those learnings and
    research on third-party VOIP providers, Allstate developed AAV, which will integrate with Allstate
    service support without needing additional voice-system integration.


    How is Allstate Agency Voice different from the Integrated Service technology?


    AAV is an enhanced agency telephone and analytics platform designed specifically for Allstate
    agents to support legal compliance and protect customer information. It also will provide sales-
    performance data and voice analytics to help agents coach staff and drive growth. Integrated
    Service is a separate offering that provides transactional service for customers, which gives
    agencies additional capacity to focus on growth activities. For further information on Integrated
    Service, visit the Integrated Service resource hub.


    What is the future of Integrated Service?


    Agents currently using the Integrated Service model are seeing approximately 75 percent of all
                                                                                          Pls.overall
    transactional service calls being handled outside the agency, and those calls are showing  Exhibit          6
    customer satisfaction of 85 percent. The future is bright for Integrated Service as Allstate
        ini mi islv looks tn imnrove those* results   IJnnomina olanned imorovements include exDandina
                  Gateway                                                                               Page 8 of 8
A058310 -Case:  1:21-cv-02674
         Allstate                  Document #: 1-6 Filed: 05/18/21 Page 8 of 8 PageID #:454
    service capabilities to current unsupported lines and refining the relationship between the
    Integrated Service Center and enrolled agents.

    Is Integrated Service going to be a required operating model?


    In the near term, Integrated Service will continue to be offered to agents on a voluntary basis to
    help them focus on growth. Allstate Agency Voice is a separate, compliant voice platform that is
    being rolled out to all agents independent of Integrated Service. Allstate's plan is to help all
    agencies by providing consistent and integrated service support for customers that will require
    agencies to be on a unified service delivery platform.

    I am already using the Integrated Service model. What does Allstate Agency Voice

    mean to me?


    AAV will have new improved technology that will advance the VOIP features and capabilities you
    use for Integrated Service, including the addition of voice analytics, the Sales Producer Diagnostic
    tool and education resources for coaching staff. In addition, with new negotiated prices, your
    technology fee of $45 per line per month will be decreased with the new AAV system to $23 or $33
    per line per month (depending on the plan you chose). You will not need to do anything to get
    these new rates or to receive AAV; your current system will be upgraded automatically.
    Communications will be distributed to inform you when to expect these changes.



  Direct link to this content:   https://agencygateway.allstate.com/wps/myportal/id/189809




  Copyright Allstate Insurance Company © 2006-2020. All rights reserved. - Information Technology Usage Policy




                                                                                                Pls. Exhibit 6
